 


 HR 6469 ENR: Stephanie Tubbs Jones Organ Transplant Authorization Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6469 
 
AN ACT 
To amend the Public Health Service Act to authorize increased Federal funding for the Organ Procurement and Transplantation Network.  
 
 
1.Short titleThis Act may be cited as the Stephanie Tubbs Jones Organ Transplant Authorization Act of 2008.
2.Increased funding for the Organ Procurement and Transplantation NetworkSection 372(a) of the Public Health Service Act (42 U.S.C. 274(a)) is amended by striking $2,000,000 and inserting $7,000,000.
3.Report
(a)In generalThe Secretary of Health and Human Services shall request that the Executive Director of the Organ Procurement and Transplantation Network submit to Congress, not later than 1 year after the date of enactment of this Act, a report that shall include—
(1)the identity of transplant programs that have become inactive or have closed since the heart allocation policy change of 2006;
(2)the distance to the next closest operational heart transplant center from such inactivated or closed programs and an evaluation of whether or not access to care has been reduced to the population previously serviced by such inactive or closed program;
(3)the number of patients with rural zip codes that received transplants after the heart allocation policy change of 2006 as compared with the number of such patients that received such transplants prior to such heart allocation policy change;
(4)a comparison of the number of transplants performed, the mortality rate for individuals on the transplant waiting lists, and the post-transplant survival rate nationally and by region prior to and after the heart allocation policy change of 2006; and
(5)specifically with respect to allosensitized patients, a comparison of the number of heart transplants performed, the mortality rate for individuals on the heart transplant waiting lists, and the post heart transplant survival rate nationally and by region prior to and after the heart allocation policy change of 2006.
(b)Limitation on fundingThe increase provided for in the amendment made by section 2 shall not apply with respect to contracts entered into under section 372(a) of the Public Health Service Act (42 U.S.C. 274(a)) after the date that is 1 year after the date of enactment of this Act if the Executive Director of the Organ Procurement and Transplantation Network fails to submit the report under subsection (a). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
